DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 24-36 are pending in the application. 
Applicant’s amendment to the claims, filed on September 22, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on September 22, 2022 in response to the final rejection mailed on May 25, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2022.
Claims 19 and 24-26 are being examined on the merits.


Specification/Informalities
The substitute specification filed on April 28, 2022 is objected to because it contains browser-executable code at p. 6, line 34 and p. 7, line 15. Applicant is required to delete the embedded browser-executable code. See MPEP § 608.01. 

Claim Objections
Claims 19 and 26 are objected to because of the following informalities:
Claim 19 is objected to in the recitation of “CSFV Npro mutant EDDIE comprises SEQ ID NO: 14” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “CSFV Npro mutant EDDIE comprises the amino acid sequence of SEQ ID NO: 14”.
Claim 26 is objected to in the recitation of “a.”, “b.”, and “c.” According to MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”. It is suggested that “a.”, “b.”, and “c.” in claim 26 be replaced with “(a)”, “(b)”, and “(c)”, respectively. 
Claim 26 is also objected to in the recitation of “and/or” in line 4 and in the interest of improving claim form, it is suggested that the noted term be amended to recite “or”. 

Claim Rejections - 35 USC § 103
Claims 19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koll et al. (EP 2746390 A1; cited on the IDS filed on July 14, 2020; hereafter “Koll”) in view of Lin et al. (Prot. Exp. Purif. 65:261-266, 2009; cited on Form PTO-892 mailed on January 28, 2022; hereafter “Lin”), Villafranca et al. (US 2007/0105192 A1; cited on Form PTO-892 mailed on May 25, 2022; hereafter “Villafranca”), and Achmüller et al. (Nat. Methods 4:1037-1043 and 13 page Supplementary Information, 2007; cited on Form PTO-892; hereafter “Achmüller”). 
As amended, the claims are drawn to a fusion polypeptide comprising in direction from the N-terminus to the C-terminus: 
(i) a purification domain, 
(ii) an autoprotease domain, and 
(iii) a target peptide domain, 
wherein the purification domain (i) binds to cellulose, chitin, and/or starch and comprises a glucoamylase and/or an amylase, and 
wherein the autoprotease domain (ii) comprises the Classical Swine Fever Virus (CSFV) Npro mutant EDDIE, and wherein the CSFV Npro mutant EDDIE comprises SEQ ID NO: 14.
	Regarding claim 19, the reference of Koll discloses a fusion of Npro autoprotease fused to the N-terminus of a recombinant protein of interest (paragraphs [0007] and [0009]). Koll discloses the fusion protein may further comprise a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system (paragraph [0065]) and discloses starch as a solid support chromatography material (paragraphs [0038] and [0039]). Koll discloses the Npro autoprotease is from Classical Swine Fever Virus (CSFV) (paragraph [0009]). 
	Regarding claim 24, Koll discloses the Npro autoprotease cleaves between the last amino acid of the Npro autoprotease and the first amino acid of the protein of interest (paragraph [0007]). 
	Regarding claim 25, the term “has” is interpreted as “comprising” in the phrase “has a chain length of”. As such, the recited target peptide of claim 25 encompasses any peptide or polypeptide comprising at least 2 contiguous amino acids. Koll discloses examples of preferred proteins of interest (paragraph [0060]), any one of which is encompassed by the recited target peptide of claim 25. Koll specifically discloses a short 16-residue model peptide termed pep6His, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]).
	Regarding claim 26, as stated above, Koll discloses a short 16-residue model peptide termed pep6His as a protein of interest, which has the sequence SVDKLAAALEHHHHHH (paragraph [0060]). Given that the specification defines V, D, L, and A as hydrophobic amino acids and S, D, K, E, and H as hydrophilic amino acids, the pep6His of Koll has 37.5% hydrophobic amino acids and 62.5% hydrophilic amino acids.  
	The differences between Koll and the claimed invention are:
1)	while Koll discloses a domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system and further discloses starch as a solid support chromatography material, Koll does not disclose a glucoamylase and/or amylase for binding to a starch chromatography material; and
2)	while Koll discloses the Npro autoprotease is from CSFV, Koll does not disclose the CSFV Npro mutant EDDIE. 
Regarding difference 1), the reference of Lin teaches that in nature, glucoamylase possesses specific raw starch-binding ability (p. 261, column 1). Lin teaches a starch-binding domain (SBD) of glucoamylase as a fusion tag (p. 261, Abstract). Lin teaches the SBD fused to the N-terminus of various heterologous proteins allowed effective absorption to starch for a simple and efficient purification (p. 261, Abstract; p. 265, column 2 to p. 266, column 1). Lin teaches various advantages of the SBD as a fusion tag (p. 265, column 2). 
The reference of Villafranca also teaches that fusion proteins comprising a SBD can be used for purification of a protein of interest, noting that the interaction between a SBD and a saccharide-containing support can be used as a means of purification (paragraph [0071]). Villafranca teaches an exemplary SBD is encoded by a glucoamylase gene, e.g., the full-length glucoamylase protein (paragraph [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Koll, Lin, and Villafranca for the fusion domain of Koll to be a glucoamylase comprising a SBD. One would have been motivated to and would have had a reasonable expectation of success to do this because Koll discloses a fusion domain present at the N-terminus of the fusion protein for binding to an affinity chromatography system and further discloses starch as a solid support chromatography material, Lin teaches SBD as an N-terminal fusion tag, which allows effective absorption to starch to facilitate purification, and teaches various advantages of the SBD as a fusion tag, and Villafranca teaches glucoamylase as an exemplary SBD for binding to a saccharide-containing support for purification.
Regarding difference 2), the reference of Achmüller teaches a variant of CSFV Npro mutant, referred to as “EDDIE”, which shows improved solubility and faster refolding and cleavage relative to wild-type Npro (p. 1037, column 2, bottom) and exhibits decreased in vivo and increased in vitro autoproteolytic activity with the model peptide pep6His relative to wild-type Npro (p. 1038, column 2, bottom). Achmüller teaches the amino acid sequence of EDDIE (Supplementary Figure 1b), which is the same as SEQ ID NO: 14 of this application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Koll and Achmüller to use EDDIE as the Npro autoprotease in the fusion of Koll. One would have been motivated to and would have had a reasonable expectation of success to do this because Koll discloses a fusion protein comprising  CSFV Npro autoprotease and pep6His Achmüller teaches EDDIE, which is a variant of CSFV Npro autoprotease, having numerous advantages over CSFV Npro autoprotease when used for autoproteolysis of a fusion protein including a fusion protein comprising pep6His. 
Therefore, the fusion polypeptide of claims 19 and 24-26 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant argues claim 19 has been amended to recite “wherein the CSFV Npro mutant EDDIE comprises SEQ ID NO: 14”.
The applicant further argues the rejection does not account for buffer conditions, especially pH conditions that allow for an active EDDIE and also allow for the binding of the SBD to starch to avoid loss of fusion protein during purification and thus increase overall yield of the target peptide. According to the applicant, one would not have been motivated to combine the teachings of Koll, Lin, Villafranca, and Achmüller because when combining the SBD and EDDIE domains, one should consider buffer conditions, especially pH conditions, to ensure proper binding for purification and cleavage by the autoprotease without unwanted loss of product.
The applicant’s argument is not found persuasive. The examiner acknowledges the amendment to claim 19 to recite “wherein the CSFV Npro mutant EDDIE comprises SEQ ID NO: 14”. As stated above, the reference of Achmüller teaches the amino acid sequence of EDDIE, which is the same as SEQ ID NO: 14 of this application.
The examiner also acknowledges that one of ordinary skill in the art would have considered buffer conditions, especially pH, as a factor for binding of an SBD and autoprotease activity of EDDIE. However, as currently amended, the claims do not recite or require any particular pH for binding of an SBD and autoprotease activity of EDDIE. Moreover, there is no evidence of record that one of ordinary skill in the art could not have determined a suitable pH for binding of an SBD and autoprotease activity of EDDIE. For example, Achmüller teaches EDDIE was refolded at pH 7.3 (see “Supplementary Methods”) and Lin teaches that the SBD of glucoamylase is able to tightly bind to raw starch at a pH of 7.0 (p. 263, column 2, middle) and shows that SBD relative binding to raw starch is only slightly decreased at pH 7.3 as compared to relative binding at pH 7.0 (p. 263, Figure 1B). Given the evidence of record, one would have had a reasonable expectation of success for a suitable pH for binding of an SBD and autoprotease activity of EDDIE.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 19 and 24-36 are pending in the application.
Claims 27-36 are withdrawn from consideration.
Claims 19 and 24-26 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656